DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Regarding the term “BIOS” in the claims:  the specification at Para. 2 states—“For purposes of this specification and the claims, the term BIOS should be construed as encompassing conventional BIOS, Unified Extensible Firmware Interface (UEFI) BIOS and any other similar firmware that is used to boot a computing system.”  Therefore, the broadest reasonable interpretation for BIOS shall be based on the above definition.

Claim Objections
Claims 12, 13, 17, and 20 are objected to because of the following informalities:  
Regarding claim 12, line 4—“HDCP”, the abbreviation should be spelled out for at least the first recitation in each claim set.

Regarding claim 13, line 3—“ACPI”, the abbreviation should be spelled out for at least the first recitation in each claim set.

Regarding claim 17, line 6—“HDCP”, the abbreviation should be spelled out for at least the first recitation in each claim set.

Regarding claim 20, line 2—“ACPI”, the abbreviation should be spelled out for at least the first recitation in each claim set.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 3—“a wireless display”, it is unclear as to whether the display refers to “a wireless display” of line 2 or is a different display.  For examination purposes, the examiner shall construe the displays to be equal.  This rejection may be overcome by amending the claim to state --the wireless display--, for example.

Regarding claim 8, line 3—“video frames”, it is unclear as to whether “video frames” refers to “video frames” of claim 1 or they are different video frames.  For examination purposes, the examiner shall construe the frames to be equal.  This rejection may be overcome by amending the claim to state --the video frames--, for example.
Claims 2-11 are additionally rejected for being dependent on at least one rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Natu et al. (US 2005/0055486 A1) in view of Dong et al. (US 2018/0330080 A1) in view of Khosravi et al. (US 2014/0129827 A1).
Regarding claim 1, a method, implemented by BIOS, i.e. BIOS (Fig. 2, el. 220), during a boot process on a computing system, e.g. a local console (Fig. 3, el. 310), for connecting securely to a wireless display, e.g. a remote terminal that includes a display device (Fig. 3, el. 320; Fig. 1, el. 170; Para. 14), and connected to the local console via a wireless connection (Fig. 3, el. 380; Para. 23), the method comprising: 
… 
sending the…video frames to the wireless display, e.g. the local console provides the remote terminal with screen information such as pre-boot text screens (Para. 22).
Natu does not clearly teach authenticating with a wireless display; detecting that the wireless display is compliant with High-Bandwidth Digital Content Protection (HDCP); generating encrypted video frames that comply with the HDCP; and sending the encrypted video frames to the wireless display.
Dong teaches a method, implemented by BIOS, i.e. a Unified Extensible Firmware Interface (UEFI) (Para. 43)…on a computing system, e.g. a mobile device (Fig. 1, el. 102), for connecting securely to a wireless device, e.g. a Virtualized Mobile System (VMS) server (Fig. 1, el. 106), and connected to the mobile device via a wireless connection (Para. 22), the method comprising:
authenticating with a wireless device, e.g. authenticating the VMS server (Para. 49); 
…
generating encrypted video frames…, e.g. encrypting the local input information to be sent to the VMS server (Para. 45), wherein the local input information may include information from a camera of the mobile device (Para. 20), wherein the camera may record motion video (Para. 26); and 
sending the encrypted video frames to the wireless device, e.g. encrypting the local input information to be sent to the VMS server (Para. 45); the local input information is transmitted to the VMS (Para. 58).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Natu to include authenticating with a wireless display; generating encrypted video frames; and sending the encrypted video frames to the wireless display, using the known method of encrypting motion video data captured by the mobile device camera and transmitting the encrypted video data to the VMS, as taught by Dong, in combination with Natu’s system of providing, by the local console, the remote terminal with screen information such as pre-boot text screens, for the purpose of increasing the security of the video transmission by utilizing encryption.
Natu in view of Dong does not clearly teach detecting that the wireless display is compliant with High-Bandwidth Digital Content Protection (HDCP); and generating encrypted video frames that comply with the HDCP.
Khosravi teaches authenticating with a wireless display, e.g. a wireless receiver and content rendering system of a wireless display system (Fig. 1, el. 100, 103, 110), wherein the wireless receiver may be a smart display (Para. 37), e.g. authenticating receiving devices (Para. 19); the transmitter authenticates the wireless receiver (Para. 65); 
detecting that the wireless display is compliant with High-Bandwidth Digital Content Protection (HDCP), e.g. the media content transmitted between the transmitter and the receiver is protected or encrypted using HDCP (Para. 41), wherein the transmitter and receiver perform authentication and key exchange to implement the HDCP protocol (Para. 57); sending, by the receiver, a certificate to the transmitter (Para. 61); 
generating encrypted video frames that comply with the HDCP, e.g. transmitting, by the transmitter, encrypted content to the wireless receiver (Para. 70), wherein the media content transmitted between the transmitter and the receiver is protected or encrypted using HDCP (Para. 41); and 
sending the encrypted video frames to the wireless display, e.g. transmitting, by the transmitter, encrypted content to the wireless receiver (Para. 70), wherein the media content transmitted between the transmitter and the receiver is protected or encrypted using HDCP (Para. 41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Natu in view of Dong to include detecting that the wireless display is compliant with High-Bandwidth Digital Content Protection (HDCP); and generating encrypted video frames that comply with the HDCP, using the known method of wirelessly transmitting encrypted video content between a transmitter and a wireless receiver using HDCP, as taught by Khosravi, in combination with the encrypted video transmission system of Natu in view of Dong, for the purpose of providing an improved implementation of a robust and secure content protection scheme (Khosravi-Para. 1).

Regarding claim 3, Natu in view of Dong in view of Khosravi teaches the method of claim 1, wherein detecting that the wireless display is compliant with the HDCP comprises receiving a certificate from the wireless display, e.g. the media content transmitted between the transmitter and the receiver is protected or encrypted using HDCP (Khosravi-Para. 41), wherein the transmitter and receiver perform authentication and key exchange to implement the HDCP protocol (Khosravi-Para. 57); sending, by the receiver, a certificate to the transmitter (Khosravi-Para. 61).

Regarding claim 5, Natu in view of Dong in view of Khosravi teaches the method of claim 1, wherein detecting that the wireless display is compliant with the HDCP comprises generating a shared session key, e.g. the receiver receives an encrypted session key from the transmitter and uses the session key to decrypt the encrypted content (Khosravi-Para. 67).

Regarding claim 6, Natu in view of Dong in view of Khosravi teaches all elements of claim 5.
Natu does not clearly teach the method of claim 5, further comprising: storing the shared session key in a data structure.
Dong teaches storing the…key in a data structure, e.g. maintaining, by the SLI engine of the security engine, a cryptographic key with which communications with the VMS server are secured, such as encrypting the local input information to be sent to the VMS server (Para. 45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Natu to include storing the key in a data structure, using the known method of maintaining, by the SLI engine of the security engine, a cryptographic key with which communications with the VMS server are secured, such as encrypting the local input information to be sent to the VMS server, as taught by Dong, using the same motivation as in claim 1.
Natu in view of Dong does not clearly teach the method of claim 5, further comprising: storing the shared session key in a data structure.
Khosravi teaches the shared session key, e.g. the receiver receives an encrypted session key from the transmitter and uses the session key to decrypt the encrypted content (Para. 67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Natu in view of Dong to include the method of claim 5, further comprising: storing the shared session key in a data structure, using the known method of receiving, by the receiver, the encrypted session key from the transmitter and using the session key to decrypt the encrypted content, as taught by Khosravi, using the same motivation as in claim 1.

Regarding claim 9, Natu in view of Dong in view of Khosravi teaches all elements of claim 5.
Natu in view of Dong does not clearly teach the method of claim 5, wherein the video frames are encrypted using the shared session key.
Khosravi teaches wherein the video frames are encrypted using the shared session key, e.g. the receiver receives an encrypted session key from the transmitter and uses the session key to decrypt the encrypted content (Khosravi-Para. 67), using a symmetric encryption technique (Khosravi-Para. 42).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Natu in view of Dong to include the method of claim 5, wherein the video frames are encrypted using the shared session key, using the known method of the receiver receives an encrypted session key from the transmitter and uses the session key to decrypt the encrypted content and using a symmetric encryption technique, as taught by Kosravi, using the same motivation as in claim 1.

Regarding claim 17, Natu teaches a computing system, e.g. a local console (Fig. 3, el. 310), comprising: 
one or more processors, i.e. a processor (Fig. 1, el. 120); and 
computer storage media, i.e. non-volatile memory (Fig. 1, el. 134), storing BIOS, e.g. BIOS that is implemented as software or firmware stored in the non-volatile memory (Fig. 2, el. 220; Para. 20), which when executed by the one or more processors during a boot process on the computing system perform a method for connecting securely to a wireless display, e.g. a remote terminal that includes a display device (Fig. 3, el. 320; Fig. 1, el. 170; Para. 14), and connected to the local console via a wireless connection (Fig. 3, el. 380; Para. 23), during the boot process, the method comprising:
…
sending the…video frames to the wireless display, e.g. the local console provides the remote terminal with screen information such as pre-boot text screens (Para. 22).
Natu does not clearly teach performing HDCP authentication with the wireless display, the HDCP authentication including generating a shared session key;  employing the shared session key to encrypt video frames; and sending the encrypted video frames to the wireless display.
Dong teaches a computing system, e.g. a mobile device (Fig. 1, el. 102), comprising: 
one or more processors, i.e. one or more microprocessors (Fig. 4, el. 402; Para. 40); and 
computer storage media storing BIOS, i.e. a Unified Extensible Firmware Interface (UEFI) (Para. 43), which when executed by the one or more processors…on the computing system perform a method for connecting securely to a wireless device, e.g. a Virtualized Mobile System (VMS) server (Fig. 1, el. 106), and connected to the mobile device via a wireless connection (Para. 22)…, the method comprising:
performing…authentication with the wireless device, e.g. authenticating the VMS server (Para. 49); 
employing the…key to encrypt video frames, e.g. encrypting the local input information to be sent to the VMS server (Para. 45), wherein the local input information may include information from a camera of the mobile device (Para. 20), wherein the camera may record motion video (Para. 26); and 
sending the encrypted video frames to the wireless device, e.g. encrypting the local input information to be sent to the VMS server (Para. 45); the local input information is transmitted to the VMS (Para. 58).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Natu to include performing authentication with the wireless device; employing the key to encrypt video frames; and sending the encrypted video frames to the wireless device, using the known method of encrypting motion video data captured by the mobile device camera and transmitting the encrypted video data to the VMS, as taught by Dong, in combination with Natu’s system of providing, by the local console, the remote terminal with screen information such as pre-boot text screens, for the purpose of increasing the security of the video transmission by utilizing encryption.
Natu in view of Dong does not clearly teach performing HDCP authentication with the wireless display, the HDCP authentication including generating a shared session key; and employing the shared session key to encrypt video frames.
Khosravi teaches performing HDCP authentication with the wireless display, e.g. a wireless receiver and content rendering system of a wireless display system (Fig. 1, el. 100, 103, 110), wherein the wireless receiver may be a smart display (Para. 37), e.g. authenticating receiving devices (Para. 19); the transmitter authenticates the wireless receiver (Para. 65); the media content transmitted between the transmitter and the receiver is protected or encrypted using HDCP (Para. 41), wherein the transmitter and receiver perform authentication and key exchange to implement the HDCP protocol (Para. 57),
the HDCP authentication including generating a shared session key, e.g. the receiver receives an encrypted session key from the transmitter and uses the session key to decrypt the encrypted content (Para. 67);
employing the shared session key to encrypt video frames, e.g. transmitting, by the transmitter, encrypted content to the wireless receiver (Para. 70), wherein the media content transmitted between the transmitter and the receiver is protected or encrypted using HDCP (Para. 41); using a symmetric encryption technique (Para. 42); and
sending the encrypted video frames to the wireless display, e.g. transmitting, by the transmitter, encrypted content to the wireless receiver (Para. 70), wherein the media content transmitted between the transmitter and the receiver is protected or encrypted using HDCP (Para. 41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Natu in view of Dong to include performing HDCP authentication with the wireless display, the HDCP authentication including generating a shared session key; and employing the shared session key to encrypt video frames, using the known method of wirelessly transmitting encrypted video content between a transmitter and a wireless receiver using HDCP, as taught by Khosravi, in combination with the encrypted video transmission system of Natu in view of Dong, for the purpose of providing an improved implementation of a robust and secure content protection scheme (Khosravi-Para. 1).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Natu in view of Dong in view of Khosravi and further in view of Dhammawat et al. (US 2021/0067961 A1).
Regarding claim 2, Natu in view of Dong in view of Khosravi teaches all elements of claim 1.
Natu in view of Dong in view of Khosravi does not clearly teach the method of claim 1, wherein authenticating with the wireless display comprises performing WPA3-Personal-based authentication.
Dhammawat teaches performing WPA3-Personal-based authentication, e.g. using WPA3-Personal to authenticate clients (Para. 19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Natu in view of Dong in view of Khosravi to include the method of claim 1, wherein authenticating with the wireless display comprises performing WPA3-Personal-based authentication, using the known method of using WPA3-Personal to authenticate clients, as taught by Dhammawat, in combination with the encrypted video transmission system of Natu in view of Dong in view of Khosravi, for the purpose of providing better protections to individual user by providing more robust password-based authentication while utilizing natural password selection, ease of use, and protecting data traffic even if a password is compromised after the data was transmitted.

Claims 4, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Natu in view of Dong in view of Khosravi and further in view of Suryanarayana et al. (US 2018/0268146 A1).
Regarding claim 4, Natu in view of Dong in view of Khosravi teaches all elements of claim 3.
Natu in view of Dong in view of Khosravi does not clearly teach the method of claim 3, wherein detecting that the wireless display is compliant with the HDCP further comprises verifying the certificate against a BIOS-based certificate store.
Suryanarayana verifying the certificate against a BIOS-based certificate store, e.g. certificate database within BIOS NVRAM (Fig. 2, el. 274), wherein the certificate database performs digital certificate verification (Para. 28, 46).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Natu in view of Dong in view of Khosravi to include the method of claim 3, wherein detecting that the wireless display is compliant with the HDCP further comprises verifying the certificate against a BIOS-based certificate store, using the known method of including a certificate database within BIOS NVRAM, wherein the certificate database that performs digital certificate verification, as taught by Suryanarayana, in combination with the encrypted video transmission system of Natu in view of Dong in view of Khosravi, for the purpose of increasing the security of the video transmission system by proving the identity of the device via the certificate.

Regarding claim 12, Natu teaches one or more computer storage media, i.e. non-volatile memory (Fig. 1, el. 134), storing BIOS, e.g. BIOS that is implemented as software or firmware stored in the non-volatile memory (Fig. 2, el. 220; Para. 20), which when executed during a boot process on a computing system, e.g. a local console (Fig. 3, el. 310), perform a method for connecting securely to a wireless display, e.g. a remote terminal that includes a display device (Fig. 3, el. 320; Fig. 1, el. 170; Para. 14) and connected to the local console via a wireless connection (Fig. 3, el. 380; Para. 23), during the boot process, the method comprising: 
…
sending the…video frames to the wireless display, e.g. the local console provides the remote terminal with screen information such as pre-boot text screens (Para. 22).
Natu does not clearly teach performing HDCP authentication with the wireless display, the HDCP authentication including receiving a certificate from the wireless display and verifying the certificate against a BIOS-based certificate store; based on the HDCP authentication, generating encrypted video frames that comply with the HDCP; and sending the encrypted video frames to the wireless display.
Dong teaches one or more computer storage media storing BIOS, i.e. a Unified Extensible Firmware Interface (UEFI) (Para. 43), which when executed…on a computing system, e.g. a mobile device (Fig. 1, el. 102), perform a method for connecting securely to a wireless device, e.g. a Virtualized Mobile System (VMS) server (Fig. 1, el. 106), and connected to the mobile device via a wireless connection (Para. 22)…the method comprising:
performing…authentication with the wireless device, e.g. authenticating the VMS server (Para. 49); and
based on the…authentication, generating encrypted video frames…, e.g. encrypting the local input information to be sent to the VMS server (Para. 45), wherein the local input information may include information from a camera of the mobile device (Para. 20), wherein the camera may record motion video (Para. 26);
sending the encrypted video frames to the wireless device, e.g. encrypting the local input information to be sent to the VMS server (Para. 45); the local input information is transmitted to the VMS (Para. 58).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Natu to include performing authentication with the wireless display; based on the authentication, generating encrypted video frames; and sending the encrypted video frames to the wireless display, using the known method of encrypting motion video data captured by the mobile device camera and transmitting the encrypted video data to the VMS, as taught by Dong, in combination with Natu’s system of providing, by the local console, the remote terminal with screen information such as pre-boot text screens, for the purpose of increasing the security of the video transmission by utilizing encryption.
Natu in view of Dong does not clearly teach performing HDCP authentication with the wireless display, the HDCP authentication including receiving a certificate from the wireless display and verifying the certificate against a BIOS-based certificate store; and based on the HDCP authentication, generating encrypted video frames that comply with the HDCP.
Khosravi teaches performing HDCP authentication with the wireless display, e.g. a wireless receiver and content rendering system of a wireless display system (Fig. 1, el. 100, 103, 110), wherein the wireless receiver may be a smart display (Para. 37), e.g. authenticating receiving devices (Para. 19); the transmitter authenticates the wireless receiver (Para. 65); the media content transmitted between the transmitter and the receiver is protected or encrypted using HDCP (Para. 41), wherein the transmitter and receiver perform authentication and key exchange to implement the HDCP protocol (Para. 57),
the HDCP authentication including receiving a certificate from the wireless display, e.g. the media content transmitted between the transmitter and the receiver is protected or encrypted using HDCP (Para. 41), wherein the transmitter and receiver perform authentication and key exchange to implement the HDCP protocol (Para. 57); sending, by the receiver, a certificate to the transmitter (Para. 61);
based on the HDCP authentication, generating encrypted video frames that comply with the HDCP, e.g. transmitting, by the transmitter, encrypted content to the wireless receiver (Para. 70), wherein the media content transmitted between the transmitter and the receiver is protected or encrypted using HDCP (Para. 41); using a symmetric encryption technique (Para. 42); and
sending the encrypted video frames to the wireless display, e.g. transmitting, by the transmitter, encrypted content to the wireless receiver (Para. 70), wherein the media content transmitted between the transmitter and the receiver is protected or encrypted using HDCP (Para. 41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Natu in view of Dong to include performing HDCP authentication with the wireless display, the HDCP authentication including receiving a certificate from the wireless display; and based on the HDCP authentication, generating encrypted video frames that comply with the HDCP, using the known method of wirelessly transmitting encrypted video content between a transmitter and a wireless receiver using HDCP, as taught by Khosravi, in combination with the encrypted video transmission system of Natu in view of Dong, for the purpose of providing an improved implementation of a robust and secure content protection scheme (Khosravi-Para. 1).
Natu in view of Dong in view of Khosravi does not clearly teach verifying the certificate against a BIOS-based certificate store.
Suryanarayana verifying the certificate against a BIOS-based certificate store, e.g. certificate database within BIOS NVRAM (Fig. 2, el. 274), wherein the certificate database performs digital certificate verification (Para. 28, 46).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Natu in view of Dong in view of Khosravi to include verifying the certificate against a BIOS-based certificate store, using the known method of including a certificate database within BIOS NVRAM, wherein the certificate database that performs digital certificate verification, as taught by Suryanarayana, in combination with the encrypted video transmission system of Natu in view of Dong in view of Khosravi, for the purpose of increasing the security of the video transmission system by proving the identity of the device via the certificate.

Regarding claim 19, Natu in view of Dong in view of Khosravi teaches all elements of claim 17.
Natu in view of Dong does not clearly teach the computing system of claim 17, wherein performing the HDCP authentication further includes receiving a certificate from the wireless display and verifying the certificate against a BIOS-based certificate store.
Khosravi teaches wherein performing the HDCP authentication further includes receiving a certificate from the wireless display, e.g. the media content transmitted between the transmitter and the receiver is protected or encrypted using HDCP (Para. 41), wherein the transmitter and receiver perform authentication and key exchange to implement the HDCP protocol (Para. 57); sending, by the receiver, a certificate to the transmitter (Para. 61).
Natu in view of Dong in view of Khosravi does not clearly teach the computing system of claim 17, wherein performing the HDCP authentication further includes receiving a certificate from the wireless display and verifying the certificate against a BIOS-based certificate store.
Suryanarayana verifying the certificate against a BIOS-based certificate store, e.g. certificate database within BIOS NVRAM (Fig. 2, el. 274), wherein the certificate database performs digital certificate verification (Para. 28, 46).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Natu in view of Dong in view of Khosravi to include the computing system of claim 17, wherein performing the HDCP authentication further includes receiving a certificate from the wireless display and verifying the certificate against a BIOS-based certificate store, using the known method of including a certificate database within BIOS NVRAM, wherein the certificate database that performs digital certificate verification, as taught by Suryanarayana, in combination with the encrypted video transmission system of Natu in view of Dong in view of Khosravi, for the purpose of increasing the security of the video transmission system by proving the identity of the device via the certificate.

Claims 7, 8, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Natu in view of Dong in view of Khosravi and further in view of Lo (US 2020/0015296 A1).
Regarding claim 7, Natu in view of Dong in view of Khosravi teaches all elements of claim 6.
Natu in view of Dong in view of Khosravi does not clearly teach the method of claim 6, wherein the data structure is an Advanced Configuration and Power Interface (ACPI) secure blob.
Lo teaches wherein the data structure is an Advanced Configuration and Power Interface (ACPI) secure blob, e.g. storing pairing connection data generated during the pre-OS environment by the UEFI firmware as an ACPI table (Para. 46, 56, 62), wherein the pairing connection data includes the MAC address, manufacturer name, type, SSID and other related information pertaining to the wireless device and any communication protocol information required for the pairing between the wireless device and the computer system (Para. 53, 62).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Natu in view of Dong in view of Khosravi to include the method of claim 6, wherein the data structure is an Advanced Configuration and Power Interface (ACPI) secure blob, using the known method of storing pairing connection data generated during the pre-OS environment by the UEFI firmware as an ACPI table, wherein the pairing connection data includes the MAC address, manufacturer name, type, SSID and other related information pertaining to the wireless device and any communication protocol information required for the pairing between the wireless device and the computer system, as taught by Lo, in combination with the encrypted video transmission system of Natu in view of Dong in view of Khosravi, for the purpose of increasing the ease and speed of pairing a wireless device to the computer system (Lo-Para. 8).

Regarding claim 8, Natu in view of Dong in view of Khosravi teaches all elements of claim 6.
Natu does not clearly teach the method of claim 7, further comprising: generating an ACPI node that includes the ACPI secure blob and enables an operating system to cause the ACPI secure blob to be employed to encrypt video frames that are sent to the wireless display.
Dong further teaches to encrypt video frames that are sent to the wireless display, e.g. encrypting the local input information to be sent to the VMS server (Para. 45); the local input information is transmitted to the VMS (Para. 58).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Natu to include to encrypt video frames that are sent to the wireless display, using the known method of encrypting motion video data captured by the mobile device camera and transmitting the encrypted video data to the VMS, as taught by Dong, for the same motivation as in claim 1.
Natu in view of Dong in view of Khosravi does not clearly teach the method of claim 7, further comprising: generating an ACPI node that includes the ACPI secure blob and enables an operating system to cause the ACPI secure blob to be employed to encrypt video frames that are sent to the wireless display.
Lo teaches generating an ACPI node that includes the ACPI secure blob and enables an operating system to cause the ACPI secure blob to be employed to initiate automatic pairing with the wireless device, e.g. storing pairing connection data generated during the pre-OS environment by the UEFI firmware as an ACPI table (Para. 46, 56, 62); retrieving the ACPI table from the memory via the Operating System and initiating connection to the wireless device with the Operating System (Para. 63, 64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Natu in view of Dong in view of Khosravi to include the method of claim 7, further comprising: generating an ACPI node that includes the ACPI secure blob and enables an operating system to cause the ACPI secure blob to be employed to encrypt video frames that are sent to the wireless display, using the known method of storing pairing connection data generated during the pre-OS environment by the UEFI firmware as an ACPI table, retrieving the ACPI table from the memory via the Operating System, and initiating connection to the wireless device with the Operating System, as taught by Lo, using the same motivation as in claim 6.

Regarding claim 20, Natu in view of Dong in view of Khosravi teaches all elements of claim 17.
Natu does not clearly teach the computing system of claim 17, wherein the shared session key is stored in an ACPI data structure.
Dong teaches wherein the…key is stored in an…data structure, e.g. maintaining, by the SLI engine of the security engine, a cryptographic key with which communications with the VMS server are secured, such as encrypting the local input information to be sent to the VMS server (Para. 45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Natu to include the computing system of claim 17, wherein the key is stored in a data structure, using the known method of maintaining, by the SLI engine of the security engine, a cryptographic key with which communications with the VMS server are secured, such as encrypting the local input information to be sent to the VMS server, as taught by Dong, using the same motivation as in claim 17.
Natu in view of Dong does not clearly teach the computing system of claim 17, wherein the shared session key is stored in an ACPI data structure.
Khosravi teaches the shared session key, e.g. the receiver receives an encrypted session key from the transmitter and uses the session key to decrypt the encrypted content (Para. 67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Natu in view of Dong to include the computing system of claim 17, wherein the shared session key is stored in a data structure, using the known method of receiving, by the receiver, the encrypted session key from the transmitter and using the session key to decrypt the encrypted content, as taught by Khosravi, using the same motivation as in claim 17.
Natu in view of Dong in view of Khosravi does not clearly teach the computing system of claim 17, wherein the shared session key is stored in an ACPI data structure.
Lo teaches wherein the pairing connection data is stored in an ACPI data structure, e.g. storing pairing connection data generated during the pre-OS environment by the UEFI firmware as an ACPI table (Para. 46, 56, 62), wherein the pairing connection data includes the MAC address, manufacturer name, type, SSID and other related information pertaining to the wireless device and any communication protocol information required for the pairing between the wireless device and the computer system (Para. 53, 62).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Natu in view of Dong in view of Khosravi to include the computing system of claim 17, wherein the shared session key is stored in an ACPI data structure, using the known method of storing pairing connection data generated during the pre-OS environment by the UEFI firmware as an ACPI table, wherein the pairing connection data includes the MAC address, manufacturer name, type, SSID and other related information pertaining to the wireless device and any communication protocol information required for the pairing between the wireless device and the computer system, as taught by Lo, in combination with the encrypted video transmission system of Natu in view of Dong in view of Khosravi, for the purpose of increasing the ease and speed of pairing a wireless device to the computer system (Lo-Para. 8).

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Natu in view of Dong in view of Khosravi and further in view of Li et al. (US 2011/0110651 A1).
Regarding claim 10, Natu in view of Dong in view of Khosravi teaches all elements of claim 1.
Natu in view of Dong in view of Khosravi does not clearly teach the method of claim 1, further comprising: embedding a timeout in the encrypted video frames, each timeout defining when the wireless display should prevent the corresponding video frame from being displayed.
Li teaches embedding a timeout in the…video frames, each timeout defining when the…display should prevent the corresponding video frame from being displayed, e.g. after the data in the video stream arrives, the Presentation Time Stamp (PTS)—timeout-- is analyzed, then the PTS of the currently captured video stream is compared with the recovered System Time Clock (STC), and if the PTS of the video stream is smaller than the STC, the data is discarded (Abstract; Para. 78).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Natu in view of Dong in view of Khosravi to include the method of claim 1, further comprising: embedding a timeout in the encrypted video frames, each timeout defining when the wireless display should prevent the corresponding video frame from being displayed, using the known method of after the data in the video stream arrives, the Presentation Time Stamp (PTS) is analyzed, then the PTS of the currently captured video stream is compared with the recovered System Time Clock (STC), and if the PTS of the video stream is smaller than the STC, the data is discarded, as taught by Li, in combination with the encrypted video transmission system of Natu in view of Dong in view of Khosravi, for the purpose of maintaining an efficient and accurate video display system by utilizing the presentation time stamp of the video packet to determine whether to display or discard the video.

Regarding claim 18, Natu in view of Dong in view of Khosravi teaches all elements of claim 17.
Natu in view of Dong in view of Khosravi does not clearly teach the computing system of claim 17, wherein the method further comprises: including a timeout in the encrypted video frames.
Li teaches including a timeout in the…video frames, e.g. after the data in the video stream arrives, the Presentation Time Stamp (PTS)—timeout-- is analyzed, then the PTS of the currently captured video stream is compared with the recovered System Time Clock (STC), and if the PTS of the video stream is smaller than the STC, the data is discarded (Abstract; Para. 78).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Natu in view of Dong in view of Khosravi to include the computing system of claim 17, wherein the method further comprises: including a timeout in the encrypted video frames, using the known method of after the data in the video stream arrives, the Presentation Time Stamp (PTS) is analyzed, then the PTS of the currently captured video stream is compared with the recovered System Time Clock (STC), and if the PTS of the video stream is smaller than the STC, the data is discarded, as taught by Li, in combination with the encrypted video transmission system of Natu in view of Dong in view of Khosravi, for the purpose of maintaining an efficient and accurate video display system by utilizing the presentation time stamp of the video packet to determine whether to display or discard the video.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Natu in view of Dong in view of Khosravi and further in view of Suresh et al. (US 2020/0195439 A1).
Regarding claim 11, Natu in view of Dong in view of Khosravi teaches all elements of claim 1.
Natu in view of Dong in view of Khosravi does not clearly teach the method of clam 1, further comprising: embedding a session identifier in the encrypted video frames.
Suresh teaches embedding a session identifier in the…video frames, e.g. the header information of the packet may include a session identifier (Para. 119), wherein the packet may be streaming video (Para. 47).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Natu in view of Dong in view of Khosravi to include the method of clam 1, further comprising: embedding a session identifier in the encrypted video frames, using the known method of including a session identifier in the header information of the packet, wherein the packet may be streaming video, as taught by Suresh, in combination with the encrypted video transmission system of Natu in view of Dong in view of Khosravi, for the purpose of providing a more accurate system of relating data to a respective communication session, thereby avoiding unnecessary data inconsistencies.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Natu in view of Dong in view of Khosravi in view of Suryanarayana and further in view of Lo.
Regarding claim 13, Natu in view of Dong in view of Khosravi in view of Suryanarayana teaches all elements of claim 12.
Natu does not clearly teach the computer storage media of claim 12, wherein the HDCP authentication further includes generating a shared session key, the method further comprising: storing the shared session key in an ACPI data structure.
Dong teaches the method further comprising: storing the…key in an…data structure, e.g. maintaining, by the SLI engine of the security engine, a cryptographic key with which communications with the VMS server are secured, such as encrypting the local input information to be sent to the VMS server (Para. 45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Natu to include the computer storage media of claim 12, the method further comprising: storing the key in a data structure, using the known method of maintaining, by the SLI engine of the security engine, a cryptographic key with which communications with the VMS server are secured, such as encrypting the local input information to be sent to the VMS server, as taught by Dong, using the same motivation as in claim 12.
Natu in view of Dong does not clearly teach the computer storage media of claim 12, wherein the HDCP authentication further includes generating a shared session key, the method further comprising: storing the shared session key in an ACPI data structure.
Khosravi teaches wherein the HDCP authentication further includes generating a shared session key, e.g. the receiver receives an encrypted session key from the transmitter and uses the session key to decrypt the encrypted content (Para. 67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Natu in view of Dong to include the computer storage media of claim 12, wherein the HDCP authentication further includes generating a shared session key, the method further comprising: storing the shared session key in a data structure, using the known method of receiving, by the receiver, the encrypted session key from the transmitter and using the session key to decrypt the encrypted content, as taught by Khosravi, using the same motivation as in claim 12.
Natu in view of Dong in view of Khosravi in view of Suryanarayana does not clearly teach the method further comprising: storing the shared session key in an ACPI data structure.
Lo teaches storing the pairing connection data in an ACPI data structure, e.g. storing pairing connection data generated during the pre-OS environment by the UEFI firmware as an ACPI table (Para. 46, 56, 62), wherein the pairing connection data includes the MAC address, manufacturer name, type, SSID and other related information pertaining to the wireless device and any communication protocol information required for the pairing between the wireless device and the computer system (Para. 53, 62).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Natu in view of Dong in view of Khosravi in view of Suryanarayana to include the method further comprising: storing the shared session key in an ACPI data structure, using the known method of storing pairing connection data generated during the pre-OS environment by the UEFI firmware as an ACPI table, wherein the pairing connection data includes the MAC address, manufacturer name, type, SSID and other related information pertaining to the wireless device and any communication protocol information required for the pairing between the wireless device and the computer system, as taught by Lo, in combination with the encrypted video transmission system of Natu in view of Dong in view of Khosravi in view of Suryanarayana, for the purpose of increasing the ease and speed of pairing a wireless device to the computer system (Lo-Para. 8).

Regarding claim 14, Natu in view of Dong in view of Khosravi in view of Suryanarayana in view of Lo teaches all elements of claim 13.
Natu in view of Dong does not clearly teach the computer storage media of claim 13, wherein the video frames are encrypted using the shared session key.
Khosravi teaches wherein the video frames are encrypted using the shared session key, e.g. the receiver receives an encrypted session key from the transmitter and uses the session key to decrypt the encrypted content (Para. 67), using a symmetric encryption technique (Para. 42).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Natu in view of Dong to include computer storage media of claim 13, wherein the video frames are encrypted using the shared session key, using the known method of receiving, by the receiver, an encrypted session key from the transmitter and using the key to decrypt the encrypted content, using the same motivation as in claim 12.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Natu in view of Dong in view of Khosravi in view of Suryanarayana and further in view of Li.
Regarding claim 15, Natu in view of Dong in view of Khosravi in view of Suryanarayana teaches all elements of claim 12.
Natu in view of Dong in view of Khosravi in view of Suryanarayana does not clearly teach the computer storage media of claim 12, wherein the method further comprises: including a timeout in the encrypted video frames.
Li teaches including a timeout in the…video frames, e.g. after the data in the video stream arrives, the Presentation Time Stamp (PTS) is analyzed, then the PTS of the currently captured video stream is compared with the recovered System Time Clock (STC), and if the PTS of the video stream is smaller than the STC, the data is discarded (Abstract; Para. 78).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Natu in view of Dong in view of Khosravi in view of Suryanarayana to include the computer storage media of claim 12, wherein the method further comprises: including a timeout in the encrypted video frames, using the known method of after the data in the video stream arrives, the Presentation Time Stamp (PTS) is analyzed, then the PTS of the currently captured video stream is compared with the recovered System Time Clock (STC), and if the PTS of the video stream is smaller than the STC, the data is discarded, as taught by Li, in combination with the encrypted video transmission system of Natu in view of Dong in view of Khosravi in view of Suryanarayana, for the purpose of maintaining an efficient and accurate video display system by utilizing the presentation time stamp of the video packet to determine whether to display or discard the video.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Natu in view of Dong in view of Khosravi in view of Suryanarayana and further in view of Dhammawat.
Regarding claim 16, Natu in view of Dong in view of Khosravi in view of Suryanarayana teaches all elements of claim 12.
Natu in view of Dong in view of Khosravi in view of Suryanarayana does not clearly teach computer storage media of claim 12, wherein the method further comprises: performing WPA3-Personal-based authentication with the wireless display.
Dhammawat performing WPA3-Personal-based authentication, e.g. using WPA3-Personal to authenticate clients (Para. 19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Natu in view of Dong in view of Khosravi in view of Suryanarayana to include the computer storage media of claim 12, wherein the method further comprises: performing WPA3-Personal-based authentication with the wireless display, using the known method of using WPA3-Personal to authenticate clients, as taught by Dhammawat, in combination with the encrypted video transmission system of Natu in view of Dong in view of Khosravi in view of Suryanarayana, for the purpose of providing better protections to individual user by providing more robust password-based authentication while utilizing natural password selection, ease of use, and protecting data traffic even if a password is compromised after the data was transmitted.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Khatri et al. (US 2018/0075242 A1)—Khatri discloses importing digital signatures for each pre-boot code module into a signature database, wherein the database may reside in BIOS/EFI firmware (Para. 62).

Prendergast et al. (US 2016/0366015 A1)—Prendergast discloses installing an ACPI table into the system UEFI BIOS (Para. 6).

Tsu (US 2009/0136041 A1)—Tsu discloses storing an HDCP key value within BIOS ROM (Para. 23).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY DUFFIELD whose telephone number is (571)270-1643. The examiner can normally be reached Monday - Friday, 7:00 AM - 3:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




12 October 2022
/Jeremy S Duffield/Primary Examiner, Art Unit 2498